Citation Nr: 1431762	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  06-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected rheumatoid arthritis of multiple joints.
 
2.  Entitlement to service connection for gastrointestinal and esophageal disorders, to include as secondary to service-connected rheumatoid arthritis of multiple joints.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to October 1959.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Montgomery, Alabama respectively.  Jurisdiction over the case is currently with the RO in Montgomery, Alabama.

A hearing was held before the undersigned Acting Veterans Law Judge at the RO in January 2011.  A transcript of the hearing is of record.  The Board remanded the case for further development in July 2011, December 2011, and November 2012, and the case was returned to the Board for appellate review.

In a July 2013 decision, the Board denied the Veteran's claims as stated above.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

A review of the Virtual VA and VBMS electronic claims files reveals a June 2014 written appellate brief (in Virtual VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In light of the Joint Motion, the Board finds that remand is necessary to obtain outstanding and potentially relevant VA treatment records.  Specifically, the parties agreed that certain VA treatment records reviewed by the AOJ, as identified in the remand instructions below, were not associated with the record before the Board prior to its final adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

(Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding and pertinent VA treatment records from the Gulf Coast Veterans Health Care System, including the Biloxi/Pensacola VAMC records dated from May 2010 to September 2012, as listed in the September 2012 supplemental statement of the case.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining a VA addendum opinion(s) or scheduling the Veteran for another VA examination, as appropriate.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

